Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps to arrange at least one game object selected from among game objects possessed by a user, within a game space; calculate a score on the basis of the game object arranged within the game space; determine that the score satisfies an achievement condition, if the score is equal to or higher than a first score, and determine that the score does not satisfy the achievement condition and satisfies a sub-achievement condition, if the score is less than the first score and equal to or higher than a second score; cause an in-game effect corresponding to the achievement condition if the score satisfies the achievement condition; perform control such that, if it is determined that the score satisfies the sub- achievement condition, change of a game state is performed so as to cause the in-game effect in exchange for change of an exchange parameter, and, if it is determined that the score does not satisfy both the achievement condition and the sub-achievement condition, the change of the game state is not performed; and give a predetermined reward to the user if the score satisfies the achievement condition.
The limitation of arranging, calculating and determining a score, cause an in-game effect corresponding to the score, wherein the score can be higher than a first score or between the first score and second score that is lower than the first score and give a predetermined reward to the user based 
 This judicial exception is not integrated into a practical application. In particular, the claim
recites additional element – using a computer/processor to perform the arranging, calculating and determining a score, cause an in-game effect corresponding to the score, wherein the score can be higher than a first score or between the first score and second score that is lower than the first score and give a predetermined reward to the user based on the score. The processor in such steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating scores and providing appropriate reward associated with the score value) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/Seng H Lim/Primary Examiner, Art Unit 3715